Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Medley on 04/26/2022.
The application has been amended as follows: 
Claim 9 is amended as follows: Line 14, after “(≥3)” delete the “.” and replace with a - - , - -.
Claim 17 is amended as follows: Line 2, delete “using” and replace with - - utilizing - - . Line 15, after “the synthetic raw material is” delete “used” and replace with - - utilized - -. 

Claim Objections
Examiner notes that the amendment filed 04/20/2022 has overcome all outstanding claim objections. 
Claim Rejections - 35 USC § 101
Examiner notes that the amendment file 04/02/2022 has overcome all outstanding 101 rejections. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment file 04/02/2022 has overcome all outstanding rejections under 112(b) and 112(d). 
Reasons for Allowance
Claims 1-6, 8-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed per the final rejection dated 02/25/2022. Applicant has overcome all outstanding objections and rejections with the amendment filed 04/20/2022, thus the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731